Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not expressly teach a controller is configured to detect a non-powered movement of the closure member caused by a wind force acting on the closure member, in response to detecting the non-powered movement of the closure member, operate said at least one non-contact obstacle sensor while movement of the closure member is detected, as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/DONALD J WALLACE/Primary Examiner, Art Unit 3665